Opinion issued April 21, 2022




                                  In The

                            Court of Appeals
                                 For The

                        First District of Texas
                          ————————————
                            NO. 01-20-00012-CR
                            NO. 01-20-00014-CR
                         ———————————
                ERNEST C. ADIMORA-NWEKE, Appellant
                                    V.
                     THE STATE OF TEXAS, Appellee


         On Appeal from the County Criminal Court at Law No. 15
                          Harris County, Texas
               Trial Court Case Nos. 2233594 & 2233595


                       MEMORANDUM OPINION

     Appellant, Ernest C. Adimora-Nweke, appearing pro se, has filed an

“(Amended) Response to 3/11/2022 TRAP Rule 38.8 Notice” in each of his
appeals,1 stating that this Court “lack[s] jurisdiction over any of [a]ppellant’s

matter[s] and should dismiss the case[s] for lack of subject matter jurisdiction.”2

He also requests that this Court “issue an order dismissing [his] case[s] for lack of

subject matter jurisdiction.” The Court construes appellant’s filing as a motion to

dismiss his appeals. No opinion has issued. TEX. R. APP. P. 42.2(a). Further,

although appellant failed to include a certificate of conference, more than ten days

have passed, and the State has not expressed opposition to appellant’s motion. See

TEX. R. APP. P. 10.3(a).

      Texas Rule of Appellate Procedure 42.2(a) generally governs the voluntary

dismissal of a criminal appeal. It states:

      At any time before the appellate court’s decision, the appellate court
      may dismiss the appeal upon the appellant’s motion. The appellant
      and his or her attorney must sign the written motion to dismiss and
      file it in duplicate with the appellate clerk, who must immediately
      send the duplicate copy to the trial court clerk.

TEX. R. APP. P. 42.2(a). Although appellant’s pro se motion to dismiss does not

comply with rule 42.2(a) because it is not signed by counsel,3 we may suspend rule

42.2(a) pursuant to Texas Rule of Appellate Procedure 2 when, as here, there is



1
      Appellate cause no. 01-20-00012-CR, trial court cause no. 2233595; appellate
      cause no. 01-20-00014-CR, trial court cause no. 2233594.
2
      On March 11, 2022, the Clerk of this Court notified appellant that he had failed to
      timely file his appellant’s brief in each of his appeals. See TEX. R. APP. P. 38.6(a).
3
      Appellant is appearing pro se in this appeal.

                                             2
good cause to believe dismissal is warranted.4      See, e.g., Jones v. State, No.

01-99-00985-CR, 2000 WL 298558, at *1 (Tex. App.—Houston [1st Dist.] Mar.

23, 2000) (mem. op., not designated for publication) (suspending operation of

Texas Rule of Appellate Procedure 42.2(a) in accordance with rule 2 to dismiss pro

se appellant’s criminal appeal; although appellant’s written motion to withdraw

appeal did not comply with rule 42.2(a) “because it was not signed by both

appellant and counsel,” good cause existed to dismiss appeal); see also Flores v.

State, No. 07-08-00256-CR, 2008 WL 4180296, at *1 & n.1 (Tex. App.—Amarillo

Sept. 12, 2008, no pet.) (mem. op., not designated for publication) (where appellant

filed pro se notice of appeal, dismissing appeal on appellant’s motion even though

appellant not represented by counsel); Conners v. State, 966 S.W.2d 106, 110–11

(Tex. App.—Houston [1st Dist.] 1998, pet. ref’d) (suspending operation of Texas

Rule of Appellate Procedure 42.2(a) where appellant expressed desire to dismiss

appeal).

      Accordingly, we grant the motion and dismiss the appeals. We dismiss any

other pending motions as moot.


4
      Texas Rule of Appellate Procedure 2 states:
             On a party’s motion or on its own initiative an appellate court
             may—to expedite a decision or for other good cause—suspend a
             rule’s operation in a particular case and order a different
             procedure . . . .”
      TEX. R. APP. P. 2.

                                          3
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Countiss and Farris.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4